DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Doi (US 2011/0004337 A1).
Regarding Claim 1, Graef teaches a medium processing apparatus (186) as illustrated in figure 22, as mentioned at paragraph 119, for example, that executes a plurality of processes for a medium, i.e., banknotes, including a depositing process and a dispensing process, as mentioned at paragraphs 3, i.e., “[a]utomated banking machines may be used to carry out transactions such as dispensing cash, the making of deposits, the transfer of funds between accounts and account balance inquiries”, for example, the apparatus comprising:
a first user interface, i.e., customer interfaces (188, 190), as illustrated in figure 22, and as mentioned at paragraphs 119 and 120, and in the form of a touch panel/touchscreen (14), as illustrated in figure 1 and as mentioned at paragraph 47, i.e., “[t]he touch screen enables outputs through displays on the screen and enables disposed at a first part located at one side of the apparatus, i.e., customer interfaces (188, 190), as illustrated in figure 22 and as mentioned at paragraphs 119 and 120, wherein the first user interface (188, 190) has a first screen, i.e., touchscreen (14), as illustrated in figure 1 and as mentioned at paragraph 47, and is configured to accept a first operation pertaining to a first process of the plurality of processes, i.e., accepting deposits of banknotes into the inlet/opening section (20), as illustrated in figure 3 and as mentioned at paragraph 49, second sentence, i.e., “[o]pening 20 as later explained, is used to receive stacks of sheets or documents from a customer operating machine 10” and inlet/opening (194, 196) as mentioned at paragraph 120, i.e., “[m]echanism 192 includes a first customer accessible opening 194 in customer interface 190, and a second customer accessible opening 196 in customer interface 188” and “[c]ustomer opening 196 receives and delivers sheets through transportation section 197”, and as illustrated at figures 21 and 22, and displays first information pertaining to a state of the medium processing apparatus (186), i.e., such as messages as mentioned at paragraphs 222, 229 and 234, i.e., last sentence which mentions a “transaction completion message”, for example, in the first operation on the first screen (188, 190), noting that “a first operation” is interpreted as a first transaction such as a deposit or withdrawal, performed at one of the two customer interfaces, on the first screen, i.e., touch panel/touchscreen (14);
a second user interface (188, 190) as illustrated in figure 22, disposed at a second part located at the other side of the apparatus being opposite to the one side of the apparatus, wherein the second user interface has a second screen and is configured accept a second operation pertaining to a second process of the plurality of processes, i.e., performing withdrawals of banknotes from the inlet/opening section (20), as illustrated in figure 3 and as mentioned at paragraph 49, third sentence, i.e., “[o]pening 20 is also used to deliver stacks of documents to customers operating the machine” and inlet/opening (194, 196) as mentioned at paragraph 120, i.e., “[m]echanism 192 includes a first customer accessible opening 194 in customer interface 190, and a second customer accessible opening 196 in customer interface 188” and “[c]ustomer opening 196 receives and delivers sheets through transportation section 197”, and as illustrated at figures 21 and 22,, and displays second information pertaining to the state of the medium processing apparatus, i.e., such as messages as mentioned at paragraphs 222, 229 and 234, i.e., last sentence which mentions a “transaction completion message”, for example, in the second operation on the second screen (188, 190), noting that “a second operation” is interpreted as a second transaction such as a deposit or withdrawal, performed at the other one of the two customer interfaces, on the second screen, i.e., touch panel/touchscreen (14).  
Note that paragraph 119 teaches that the two interfaces enable machine (186) to be operated by two users simultaneously.  
Regarding Claim 1, Graef further teaches an inlet and an outlet (194, 196), as illustrated in figure 21 and as mentioned at paragraphs 120 and 121, which states as follows.
[0120] The sheet handling mechanism for machine 186 is indicated 192 in FIG. 21. The sheet handling mechanism 192 is similar to that described in the first embodiment, except as otherwise noted. Mechanism 192 includes a first customer accessible 196 in customer interface 188. Customer opening 196 receives and delivers sheets through a transport section 197. Transport section 197 is preferably an interwoven belt type transport of the type shown in FIG. 5 and is capable of moving sheets, envelopes and stacks of sheets in engagement therewith. Transport section 197 is operated by a reversible drive similar to the reversible drives used for the other belt transport sections, and is in operative connection with the control circuitry of the machine.
[0121] The operation of the alternative sheet handling mechanism 192 is similar to that previously described except that the sheets, envelopes or stacks of sheets that are processed may be received from or delivered to either customer opening 194 or customer opening 196. Because of the high speed capability of the example embodiment, it is possible for the sheet handling mechanism 192 to adequately service two users simultaneously without undue delay.
Emphasis provided.
Regarding Claim 1, Graef does not expressly teach
an inlet disposed at a third part of the apparatus, the inlet through which the medium is deposited to inside of the apparatus to store the medium in the apparatus in the depositing process; and 
an outlet disposed at the third part of the apparatus, the outlet through which the stored medium is dispensed to outside of the apparatus in the dispensing process, wherein
the third part is located between the one side of the apparatus and the other side of the apparatus. 
Regarding Claim 1, Graef does not expressly teach, but Doi teaches
an inlet, i.e., receiving unit (211, 211L, 211R), disposed at a third part of the apparatus, as illustrated in figure 6, noting the first user interface is construed as the 
 the inlet (211, 211L, 211R) through which the medium is deposited to inside of the apparatus, i.e., via transport unit (4), as illustrated in figure 4, to store the medium in the apparatus in the depositing process, i.e., for “receiving paper sheets”, as mentioned at abstract, first sentence, noting the mention that such paper sheets includes “banknotes, checks or tickets”, as mentioned at paragraph 1, for example; and 
an outlet, i.e., reject unit (213) and outlet (214), as illustrated in figure 6 and as mentioned at paragraph 81, disposed at the third part of the apparatus, i.e., in between the left and right side and on the top portion, as previously mentioned, the outlet (213, 214) through which the stored medium is dispensed to outside of the apparatus in the dispensing process, noting that paragraph 88 mentions in the first sentence, that “controller 25 controls the diverter 43 based on the recognition result by the recognition unit 212, thereby transporting unacceptable banknotes, such as unrecognized banknotes and doubly fed banknotes, to the reject unit 213”, wherein
the third part is located between the one side of the apparatus, i.e., the left side, and the other side of the apparatus, i.e, the right side of apparatus (10), as illustrated in annotated figures 6 and 7, shown below. 

    PNG
    media_image1.png
    743
    619
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    815
    617
    media_image2.png
    Greyscale

an inlet disposed at a third part of the apparatus, the inlet through which the medium is deposited to inside of the apparatus to store the medium in the apparatus in the depositing process; and 
an outlet disposed at the third part of the apparatus, the outlet through which the stored medium is dispensed to outside of the apparatus in the dispensing process, wherein
the third part is located between the one side of the apparatus and the other side of the apparatus, as taught by Doi, in Graef;s medium processing apparatus, since locating the inlet and outlet on the third part of the apparatus in between the first and second part is an alternative to Graef’s location of the inlets and outlets on the same side as the first and second interfaces, and is well within the skill of an ordinarily skilled artisan to have changed for the purpose of ergonomics as well as based upon the users of the first and second interfaces, i.e., two tellers versus two customers.
Regarding Claim 2, Graef teaches wherein while the second user interface (188, 190) accepts the second operation or while the second process is executed according to the second operation, the first operation/display user interface performs at least one of acceptance of the first operation and display of the first information on the first screen (14), noting that the first information can be any type of information associated with a first transaction, such as mentioned at paragraphs 222, 229 and 234, and
while the first user interface (188, 190) accepts the first operation or while the first process is executed according to the first operation, the second user interface (188, 190) performs at least one of acceptance of the second operation and display of the second information on the second screen (14), noting that the second information can be any type of information associated with a second transaction, such as mentioned at paragraphs 222, 229 and 234.
Regarding Claim 3, Graef teaches wherein the first information includes information pertaining to the first operation, i.e., such as the information and messages mentioned at paragraphs 222, 229 and 234 that concern a first transaction,
and
the second information includes information pertaining to the second operation, i.e., such as the information and messages mentioned at paragraphs 222, 229 and 234 that concern a second transaction.
Regarding Claim 4, Graef teaches 
wherein the first information and the second information include information pertaining to content of the first process and the second process, respectively, noting that the information includes information regarding the total expected value of a stack of banknotes in a particular transaction versus the actual value of the banknotes obtained when sorted, as mentioned at paragraph 222, by the machine through the validating device , i.e., as mentioned at paragraph 78, or via sensor (162) as mentioned at paragraph 101, or validator (464) as mentioned at paragraph 164 and as 
Regarding Claim 5, Graef teaches 
wherein the first information includes information pertaining to content of the first process to be executed according to the first operation, noting again information elicited from the validators (164, 464), such as values of banknotes and totals of banknotes processed in a particular transaction, as mentioned at paragraphs 78, 101, 164 and 222, for example, and
the second information includes information pertaining to content of the second process to be executed according to the second operation, noting again information elicited from the validators (164, 464), such as values of banknotes and totals of banknotes processed in a particular transaction, as mentioned at paragraphs 78, 101, 164 and 222, for example,.
Regarding Claim 6, Graef teaches
wherein the first information includes information pertaining to content of the second process to be executed according to the second operation, as mentioned at paragraph 222, noting that the comparison of the actual with the expected stack values is such information, and
the second information includes information pertaining to content of the first process to be executed according to the first operation, as mentioned at 
Regarding Claim 16, Graef teaches wherein the first user interface and the second user interface are each a touch panel (14) as mentioned at paragraph 47 and as illustrated in figure 1, for example.
Regarding Claim 19, Graef teaches wherein the first process and the second process are different processes of the plurality of processes, noting that a process of validating and sortation of banknotes during a deposit transaction or a process of dispensing banknotes during a withdrawal transaction meet the limitation of “different processes”, such as mentioned at paragraphs 78, 101, 164 and 222, for example.  Note also that a deposit or withdrawal process performed by one customer on the first user interface (188, 190) can be construed as a first process and that a deposit or withdrawal process performed by a second customer on the second user interface (188, 190) is construed as a second process.  A first customer, for example, can perform a deposit/first process while the second customer can perform a withdrawal/second process, which are construed to be different processes of the plural processes, i.e, a deposit or a withdrawal.
Regarding Claim 20, Graef teaches wherein the first process and the second process are a same process, i.e., processing banknotes during a particular transaction, wherein the first process is for a first operator
and the second process is for a second operator, as illustrated at figures 21 and 22 and as mentioned at paragraphs 78, 101, 164 and 222, for example.  Note again 
Regarding Claim 23, Graef teaches further comprising a transporter (192), as illustrated in figure 21, configured to transport the deposited medium between the inlet and the outlet (194, 196) in a transport direction, i.e, horizontally across figures 21 or 22, the transporter (192) disposed between the first part of the apparatus, i.e., the side on which first interface (188) resides, and the second part of the apparatus, i.e, the side on which the second interface (190) resides, both of which are located on opposite sides to each other, wherein 
the first and second user interfaces (188, 190) are disposed at the one side of the apparatus where a first side surface of the apparatus which faces in a first direction is located and the other side of the apparatus where a second side surface of the apparatus which faces a second direction opposite of the first direction is located, respectively, as illustrated in figures 21 and 22, wherein
the transport direction is perpendicular to both of the first and the second directions, as illustrated in figures 21 and 22, i.e, from the left and right of either of these figures.

further comprising a transporter (4), as illustrated in figure 4, configured to transport the deposited medium between the inlet (211, 211L, 211R), as illustrated in figures 1a and 6, and the outlet (213, 213L, 213R), as illustrated in figures 1a and 6, in a transport direction, i.e, horizontally across figures 1a, 4 and 6, the transporter (4) disposed between the first part of the apparatus, i.e., the side on which first interface (241L) resides, and the second part of the apparatus, i.e, the side on which the second interface (241R) resides, both of which are located on opposite sides to each other, wherein 
the first and second user interfaces (241L, 241R) are disposed at the one side of the apparatus where a first side surface of the apparatus which faces in a first direction is located and the other side of the apparatus where a second side surface of the apparatus which faces a second direction opposite of the first direction is located, respectively, as illustrated in figures 6 and 7, wherein
the transport direction is perpendicular to both of the first and the second directions, as illustrated in figures 6 and 7, i.e, from the left and right of either of the interfaces (241L, 241R).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Doi (US 2011/0004337 A1) and further in view of Hodatsu (US 2016/0060070 A1).

Regarding Claims 14 and 15, Graef teaches the system as described above.
wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus.
Regarding Claim 14, Graef does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., noting paragraph 211, which mentions notifying/prompting an operator that a stacker is full, noting also the display unit (70), as illustrated in figures 1, 5, 20a-20d, 21a-21c, 23 and 25a-25d, for example.
Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein at least one of the first information and the second information includes information pertaining to a state of hardware of the medium processing apparatus, i.e., a set of messages regarding the state of the medium processing apparatus, as taught by Hodatsu, in Graef’s display for the purpose of notifying an operator of information regarding Graef’s medium processing apparatus.
Regarding Claim 15, Graef teaches further comprising a storage area (30, 32, 34, 36, 38, 40, 66, 68), as illustrated in figure 3, that stores the medium.
Regarding Claim 15, Graef does not expressly teach, but Hodatsu teaches wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage area.
wherein at least one of the first information and the second information includes information pertaining to the medium stored in the storage area, noting the totals displayed in areas (201, 202) which each indicate an amount of banknotes stored in a particular storage area/receptacle.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graef et al (US 2015/0076223 A1) in view of Doi (US 2011/0004337 A1) and further in view of Matsuura (US 2009/0223777 A1).

Regarding Claims 24 and 25, Graef teaches the system as described above.

Regarding Claim 24, Graef does not expressly teach further comprising a control section configured to control the first and second user interfaces, wherein 
the control section is configured to control the first user interface such that when the first user interface receives a selection information, the first user interface is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the first user interface, and when the second user interfaces receives a selection information, the second user interface is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the second user interface.

Regarding Claim 24, Graef does not expressly teach, but Matsuura teaches further comprising a control section (50), as illustrated in figure 4 and as mentnione at paragraph 26, third sentence, which states “control section 50 writes the counting result in the storage area L (60L) and the storage area R (60R)”, configured to control the first and second user interfaces, i.e., as illustrated in figure 3, noting keys (41L, 42L, 43L) an keys (41R, 42R, 43R), which represent first and second user interfaces, and as mentioned at paragraphs 23 and 24, wherein 
the control section (50) is configured to control the first user interface (41R, 42R, 43R) such that when the first user interface (41R, 42R, 43R) receives a selection information, the first user interface (41R, 42R, 43R) is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the first user interface, i.e., the right interface, as mentioned at paragraph 28, second and third sentence, “the R-side operator occupies the apparatus when the power is turned on” and “the R-side occupation display LED 43R is lit” and as mentioned at paragraph 33, second sentence, i.e., “[w]hen the L-side START/STOP key 41L is pressed during the standby time, the apparatus is switched to the L-side occupation, and the R-side LED is turned off while the L-side LED is lit”, and when the second user interface (41L, 42L, 43L) receives a selection information, the second user interface (41L, 42L, 43L) is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the second user interface (41L, 42L, 43L), i.e., the left side interface, as mentioned at paragraph 36, second sentence, i.e., “[w]hen the L-side START/STOP key 41L is pressed for at least two seconds during the standby time, the apparatus is switched to the L-side L-side occupation, and the R-side LED is turned off” and paragraph 36, fourth sentence, i.e., “[w]hen the R-side START/STOP key 41L(SIC, understood to be 41R), is pressed for at least two seconds during the standby time, or when the apparatus is switched to the R-side occupation, and the R-side is returned to online setting”, for example. 

Regarding Claim 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a control section configured to control the first and second user interfaces, wherein 
the control section is configured to control the first user interface such that when the first user interface receives a selection information, the first user interface is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the first user interface, and when the second user interfaces receives a selection information, the second user interface is switched from a standby screen to be displayed during standby time to an operation screen for accepting an operation and then the apparatus is only operated by the second user interface, as taught by Matsuura, in Graef’s device for the purpose of mediating 

Regarding Claim 25, Graef teaches wherein the first and second user interfaces (188, 190) each include a touch panel (14) which is configured to receive a signal as the selection information by being touched, as illustrated in figure 1 and as mentioned at paragraph 47, i.e., “[t]he touch screen enables outputs through displays on the screen and enables customers to provide inputs by placing a finger adjacent to areas of the screen”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 14-16, 19, 20 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



March 10, 2022